Exhibit 10.23
SECOND AMENDMENT AGREEMENT
     THIS SECOND AMENDMENT AGREEMENT, dated as of the 24th day of February, 2010
(this “Second Amendment”), is entered into among ODYSSEY RE HOLDINGS CORP., a
Delaware corporation (the “Borrower”), various Subsidiary Credit Parties (as
defined in the hereinafter defined Credit Agreement) party hereto, the Lenders
(as defined in the hereinafter defined Credit Agreement) party hereto, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent for the Lenders
(the “Administrative Agent”).
RECITALS
     A. The Borrower, the Subsidiary Credit Parties, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
July 13, 2007, as amended by the First Amendment Agreement, dated as of June 17,
2009 (as further amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings given to them in the Credit Agreement as they
may be amended pursuant to this Second Amendment.
     B. The Borrower, the Administrative Agent and the Required Lenders have
agreed to make certain amendments to the Credit Documents on the terms and
conditions set forth herein.
STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     1.1 Amendments to Section 1.1 Consisting of New Definitions. The following
definitions are hereby added to Section 1.1 of the Credit Agreement in
appropriate alphabetical order:

1



--------------------------------------------------------------------------------



 



     “‘Second Amendment’ shall mean the Second Amendment Agreement, dated as of
February 24, 2010, among the Borrower, the Subsidiary Credit Parties party
thereto, the Lenders party thereto, and the Administrative Agent.”
     “‘Second Amendment Effective Date’ has the meaning given to such term in
Article III to the Second Amendment.”
     “‘Watsa Controlled Affiliates” means V. Prem Watsa, trusts established by
or for the benefit of V. Prem Watsa, and other Persons Controlled by V. Prem
Watsa.”
     1.2 Amendments to Section 1.1 Consisting of Modifying Existing Definitions.
The following definition in Section 1.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
               “Change of Control” means an event or series of events by which:
     (a) Watsa Controlled Affiliates shall collectively cease to be the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the Equity Interests of Fairfax entitled to vote
for members of the board of directors or equivalent governing body of Fairfax on
a fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right); or
     (b) both (i) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, any person or entity
acting in its capacity as trustee, agent or other fiduciary or administrator of
any such plan and any Watsa Controlled Affiliate) becomes the beneficial owner
(as defined in clause (a) above), directly or indirectly, of 35% or more of the
Equity Interests of Fairfax entitled to vote for members of the board of
directors or equivalent governing body of Fairfax on a fully-diluted basis (and
taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) and (ii) Watsa Controlled Affiliates
shall collectively cease to be the “beneficial owner” (as defined in clause
(a) above), directly or indirectly, of Equity Interests of Fairfax entitled to
vote for members of the board of directors or equivalent governing body of
Fairfax on a fully-diluted basis (and

2



--------------------------------------------------------------------------------



 



taking into account all such securities that such person or group has the right
to acquire pursuant to any option right) in an amount greater than such person
or group described in clause (i) above; or
     (c) Fairfax shall fail to own 75% or more of the Equity Interests of the
Borrower; or
     (d) any Change of Control (as defined in any other Indebtedness of the
Borrower or any of its Subsidiaries) shall occur.
     1.3 Amendments to Section 2.9 (Fees). Sections 2.9(e) and (f) of the Credit
Agreement are hereby amended and restated in their entirety as follows:
     “(e) To the Administrative Agent, for the account of each Tranche 2 Lender,
a commitment fee (the “Tranche 2 Commitment Fee”) for each calendar quarter (or
portion thereof) at a per annum rate of 0.10% on such Lender’s Tranche 2 Ratable
Share of the average daily aggregate Unutilized Tranche 2 Commitments, payable
in arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Second Amendment Effective Date through
the Tranche 2 Termination Date, and (ii) on the Tranche 2 Termination Date;
     (f) To the Administrative Agent, for the account of each Tranche 2 Lender,
a letter of credit fee (the “Tranche 2 Letter of Credit Fee”) for each calendar
quarter (or portion thereof) in respect of all Tranche 2 Letters of Credit
outstanding during such quarter, at a per annum rate equal to 0.55% on such
Tranche 2 Lender’s Tranche 2 Ratable Share of the average daily aggregate Stated
Amount of such Tranche 2 Letters of Credit. The Tranche 2 Letter of Credit Fee
shall be due and payable quarterly in arrears (i) on the last Business Day of
each calendar quarter, commencing with the first such date to occur after the
Second Amendment Effective Date through the Final Maturity Date and (ii) on the
Final Maturity Date; and”
     1.4 Amendments to Section 2.19 (Increase in Commitments). Section 2.19 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
               “Section 2.19 Increase in Commitments.
     (a) The Borrower shall have the right, at any time prior to the date
6 months prior to the Tranche 2 Termination Date by written notice to and in
consultation with the Administrative Agent, to request an increase in the
Tranche 2 Commitments (each such requested increase, a “Commitment Increase”),
by having one or more

3



--------------------------------------------------------------------------------



 



existing Tranche 2 Lenders increase their respective Tranche 2 Commitments then
in effect (each, an “Increasing Lender”), by adding as a Tranche 2 Lender with a
new Tranche 2 Commitment hereunder one or more Persons that are not already
Tranche 2 Lenders (each, an “Additional Lender”), or a combination thereof;
provided that (i) any such request for a Commitment Increase shall be in a
minimum amount of $10,000,000 or an integral multiple of $5,000,000 in excess
thereof, (ii) immediately after giving effect to any Commitment Increase,
(y) the aggregate Tranche 2 Commitments shall not exceed $150,000,000 and
(z) the aggregate of all Commitment Increases effected after the Effective Date
shall not exceed $50,000,000, and (iii) no existing Tranche 2 Lender shall be
obligated to increase its Tranche 2 Commitment as a result of any request for a
Commitment Increase by the Borrower unless it agrees in its sole discretion to
do so.
     (b) Each Additional Lender must qualify as an Eligible Assignee (the
approval of which by the Administrative Agent and the Fronting Bank shall not be
unreasonably withheld or delayed) and the Borrower and each Additional Lender
shall execute a joinder agreement together with all such other documentation as
the Administrative Agent and the Borrower may reasonably require, all in form
and substance reasonably satisfactory to the Administrative Agent and the
Borrower, to evidence the Tranche 2 Commitment of such Additional Lender and its
status as a Tranche 2 Lender hereunder.
     (c) If the aggregate Tranche 2 Commitments are increased in accordance with
this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Commitment Increase Date,” which shall be a Business Day
not less than thirty (30) days prior to the Commitment Termination Date) and the
final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Commitment Increase Date. The Administrative Agent is hereby authorized, on
behalf of the Lenders, to enter into any amendments to this Agreement and the
other Credit Documents as the Administrative Agent shall reasonably deem
appropriate to effect such Commitment Increase.
     (d) Notwithstanding anything set forth in this Section 2.19 to the
contrary, no increase in the Tranche 2 Commitments pursuant to this Section 2.19
shall be effective unless:
     (i) The Administrative Agent shall have received the following, each dated
the Commitment Increase Date and in form and substance reasonably satisfactory
to the Administrative Agent:

4



--------------------------------------------------------------------------------



 



     (A) as to each Increasing Lender, evidence of its agreement to provide a
portion of the Commitment Increase, and as to each Additional Lender, a duly
executed joinder agreement together with all other documentation required by the
Administrative Agent pursuant to Section 2.19(b);
     (B) an instrument, duly executed by each Credit Party, acknowledging and
reaffirming its obligations under this Agreement, the Security Documents and the
other Credit Documents to which it is a party and the validity and continued
effect of the Liens granted in favor of the Administrative Agent thereunder;
     (C) a certificate of the secretary or an assistant secretary of each Credit
Party, certifying to and attaching the resolutions adopted by the board of
directors (or similar governing body) of such Credit Party approving or
consenting to such Commitment Increase;
     (D) a certificate of a Financial Officer of the Borrower, certifying that
(y) as of the Commitment Increase Date, all representations and warranties of
the Credit Parties contained in this Agreement and the other Credit Documents
qualified as to materiality are true and correct and those not so qualified are
true and correct in all material respects, both immediately before and after
giving effect to the Commitment Increase and any Letters of Credit issued in
connection therewith (except to the extent any such representation or warranty
is expressly stated to have been made as of a specific date, in which case such
representation or warranty is true and correct (if qualified as to materiality)
or true and correct in all material respects (if not so qualified), in each case
as of such date), and (z) no Default or Event of Default has occurred and is
continuing, both immediately before and after giving effect to such Commitment
Increase (including any Letters of Credit issued in connection therewith and the
application of the proceeds thereof); and
     (ii) Each outstanding Syndicated Letter of Credit shall have been amended
giving effect to the Commitment Increase or, if required, returned by each
respective beneficiary to the Administrative Agent and cancelled and/or
exchanged for a new or amended Syndicated Letter of Credit giving effect to the
Commitment Increase; and

5



--------------------------------------------------------------------------------



 



(iii) In the case of any Credit Extension in connection with such Commitment
Increase, the conditions precedent set forth in Section 4.2 shall have been
satisfied.”
     1.5 Amendments to Section 7.2 (Investments). Section 7.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
     Section 7.2 Investments. Make any Investments in (a) Fairfax, Crum &
Forster, Northbridge Financial, TIG Insurance Group, TIG Insurance Company, ORH
Holdings, Inc., Fairfax Financial (US) LLC, United States Fire Insurance Company
or Fairfax Inc. or their respective Affiliates and Subsidiaries (other than the
Borrower and its Subsidiaries) or (b) debt and equity securities of Fairfax,
Crum & Forster, Northbridge Financial, TIG Insurance Group, TIG Insurance
Company, ORH Holdings, Inc., Fairfax Financial (US) LLC, United States Fire
Insurance Company or Fairfax Inc. or their respective Affiliates and
Subsidiaries (other than the Borrower and its Subsidiaries), other than in each
case Investments made from Cash on Hand (as defined in Section 7.6(b)) and the
proceeds of Restricted Payments received by the Borrower pursuant to Restricted
Payments permitted to be made (and made) to the Borrower after the Second
Amendment Effective Date in accordance with Section 7.6(a); provided, however,
(A) each such Investment shall be permitted by the applicable Investment
Guidelines, (B) each such Investment shall not violate any Requirement of Law
and (C) no Default or Event of Default shall have occurred and be continuing (or
result therefrom).”
     1.6 Amendments to Section 7.6 (Restricted Payments). Sections 7.6(b) and
(c) of the Credit Agreement are hereby amended and restated in their entirety as
follows:
     “(b) the Borrower may make Restricted Payments (i) in an aggregate amount
equal to the amount of cash, cash equivalents and marketable securities on hand
(“Cash on Hand”) as of the Second Amendment Effective Date, such amount not to
exceed $100,000,000, and (ii) in an aggregate amount (excluding any Restricted
Payments permitted under clause (i) hereof) equal to 100% of the Restricted
Payments received by the Borrower pursuant to Restricted Payments permitted to
be made (and made) to the Borrower after the Second Amendment Effective Date in
accordance with Section 7.6(a); provided, however, that, in the case of any
Restricted Payment to be made pursuant to clause (i) or (ii) above, both at the
time of declaration and of payment of each such Restricted Payment, no Default
or Event of Default shall have occurred and be continuing (or result
therefrom);”

6



--------------------------------------------------------------------------------



 



“(c) the Borrower may purchase, redeem, retire or otherwise acquire shares of
its common stock from the proceeds of Restricted Payments received by the
Borrower pursuant to Restricted Payments permitted to be made (and made) to the
Borrower after the Second Amendment Effective Date in accordance with
Section 7.6(a); provided, however, (A) each such Restricted Payment shall be
permitted by the applicable Investment Guidelines, (B) each such Restricted
Payment shall not violate any Requirement of Law and (C) no Default or Event of
Default shall have occurred and be continuing (or result therefrom);”
     1.7 Amendments to Section 7.13(b)(Minimum Statutory Surplus).
Section 7.13(b) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
               (b) “Minimum Statutory Surplus. Permit the Statutory Surplus of
OARC to be less than $2,000,000,000.”
     1.8 Amendments to Section 7.13(c)(Minimum Risk-Based Capital).
Section 7.13(c) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
     “(c) Minimum Risk-Based Capital. Permit the ratio of (i) “total adjusted
capital” (within the meaning of the Risk-Based Capital for Insurers Model Act as
promulgated by the NAIC as of the date hereof (the “Model Act”)) of OARC to
(ii) 2 times the “Authorized Control Level Risk-Based Capital” (within the
meaning of the Model Act) of OARC to be less than one hundred seventy five
percent (175%), as of the last day of any fiscal quarter, beginning with the
fiscal quarter ending December 31, 2009.”
     1.9 Amendments to Section 8.1(m)(Events of Default-Ratings Downgrade).
Section 8.1(m) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
               “(m) Ratings Downgrade. The Financial Strength Rating for OARC
falls below A-; or”
ARTICLE II
TERMINATION OF TRANCHE 1 COMMITMENTS
     Effective as of the Second Amendment Effective Date, the aggregate Tranche
1 Commitments shall be permanently terminated in whole, and by the execution
hereof by the Required Lenders, the requirement in Section 2.5(b) of the Credit
Agreement to provide 3 Business Days prior written notice to the Administrative
Agent is hereby waived.

7



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS OF EFFECTIVENESS
     This Second Amendment shall become effective as of the first date (such
date being referred to as the “Second Amendment Effective Date”) on which each
of the following conditions shall have been satisfied:
     (a) The Administrative Agent shall have received, dated as of the Second
Amendment Effective Date, an executed counterpart hereof from each of the Credit
Parties and the Required Lenders;
     (b) On the Second Amendment Effective Date, the representations and
warranties set forth in Article IV hereof shall be true and correct in all
material respects;
     (c) Since December 31, 2008, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect;
     (d) The Borrower shall have paid to the Administrative Agent, for the
benefit of each Lender who approves this Second Amendment a nonrefundable
amendment fee in the amount of 0.10% of such approving Lender’s Tranche 2
Commitment, which fee shall be deemed fully earned as of the Second Amendment
Effective Date;
     (e) The Borrower shall have paid all principal, interest and other amounts
outstanding under the Credit Agreement with respect to the Tranche 1 Commitments
and there shall be no Tranche 1 Credit Extensions outstanding;
     (f) The Borrower shall have paid to Wells Fargo Securities, LLC (“Wells
Fargo Securities”) the other fees required under the engagement letter from
Wells Fargo Securities to the Borrower, dated as of February 17, 2010; and
     (g) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Administrative Agent in connection with the preparation,
negotiation, execution and delivery of this Second Amendment (including, without
limitation, the reasonable and documented fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto).

8



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Each of the Credit Parties (solely as to itself and its Subsidiaries)
represents and warrants to the Administrative Agent, the Issuing Banks and the
Lenders that (i) the representations and warranties contained in the Credit
Agreement and the other Credit Documents are true and correct in all material
respects on and as of the Second Amendment Effective Date, both immediately
before and after giving effect to this Second Amendment (except to the extent
any such representation or warranty is expressly stated to have been made as of
a specific date, in which case such representation or warranty shall be true and
correct in all material respects as of such date), (ii) this Second Amendment
has been duly authorized, executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party
enforceable against it in accordance with its terms, and (iii) no Default or
Event of Default shall have occurred and be continuing on the Second Amendment
Effective Date, both immediately before and after giving effect to this Second
Amendment.
ARTICLE V
ACKNOWLEDGEMENT AND CONFIRMATION OF THE CREDIT PARTIES
     Each Credit Party hereby confirms and agrees that, after giving effect to
this Second Amendment, the Credit Agreement and the other Credit Documents to
which it is a party remain in full force and effect and enforceable against such
Credit Party in accordance with their respective terms and shall not be
discharged, diminished, limited or otherwise affected in any respect, and the
amendments contained herein shall not, in any manner, be construed to constitute
payment of, or impair, limit, cancel or extinguish, or constitute a novation in
respect of, the Obligations of the Credit Parties evidenced by or arising under
the Credit Agreement, the other Credit Documents, and the liens and security
interests in the Collateral, which shall not in any manner be impaired, limited,
terminated, waived or released, but shall continue in full force and effect.
Each Credit Party represents and warrants to the Lenders that it has no
knowledge of any claims, counterclaims, offsets, or defenses to or with respect
to its obligations under the Credit Documents, or if such Credit Party has any
such claims, counterclaims, offsets, or defenses to the Credit Documents or any
transaction related to the Credit Documents, the same are hereby waived,
relinquished, and released in consideration of the execution of this Second
Amendment. This acknowledgement and confirmation by the Credit Parties is made
and delivered to induce the Administrative Agent and the Lenders to enter into
this Second Amendment, and the Credit Parties acknowledge that the
Administrative Agent and the Lenders would not enter into this Second Amendment
in the absence of the acknowledgement and confirmation contained herein.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
MISCELLANEOUS
     6.1 Governing Law. This Second Amendment shall be governed by and construed
and enforced in accordance with the laws of the State of New York.
     6.2 Full Force and Effect. Except as expressly amended hereby, the Credit
Agreement shall continue in full force and effect in accordance with the
provisions thereof on the date hereof. As used in the Credit Agreement,
“hereinafter,” “hereto,” “hereof,” and words of similar import shall, unless the
context otherwise requires, mean the Credit Agreement after amendment by this
Second Amendment. Any reference to the Credit Agreement or any of the other
Credit Documents herein or in any such documents shall refer to the Credit
Agreement and Credit Documents as amended hereby. This Second Amendment is
limited as specified and shall not constitute or be deemed to constitute an
amendment, modification or waiver of any provision of the Credit Agreement
except as expressly set forth herein. This Second Amendment shall constitute a
Credit Document under the terms of the Credit Agreement.
     6.3 Expenses. The Borrower agrees on demand (i) to pay all reasonable fees
and expenses of counsel to the Administrative Agent, and (ii) to reimburse the
Administrative Agent for all reasonable out-of-pocket costs and expenses, in
each case, in connection with the preparation, negotiation, execution and
delivery of this Second Amendment and the other Credit Documents delivered in
connection herewith.
     6.4 Severability. To the extent any provision of this Second Amendment is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in any such jurisdiction, without prohibiting or
invalidating such provision in any other jurisdiction or the remaining
provisions of this Second Amendment in any jurisdiction.
     6.5 Successors and Assigns. This Second Amendment shall be binding upon,
inure to the benefit of and be enforceable by the respective successors and
permitted assigns of the parties hereto.
     6.6 Construction. The headings of the various sections and subsections of
this Second Amendment have been inserted for convenience only and shall not in
any way affect the meaning or construction of any of the provisions hereof.

10



--------------------------------------------------------------------------------



 



     6.7 Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Second Amendment by telecopy or by
electronic mail in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Second Amendment. A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.
[THE BALANCE OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their duly authorized officers as of the date first above written.

            ODYSSEY RE HOLDINGS CORP.
      By:   /s/ R. Scott Donovan        Name:   R. Scott Donovan       Title:  
Executive Vice President & Chief Financial Officer       ODYSSEY AMERICA
REINSURANCE CORPORATION
      By:   /s/ R. Scott Donovan        Name:   R. Scott Donovan        Title:  
Executive Vice President        CLEARWATER INSURANCE COMPANY
      By:   /s/ R. Scott Donovan        Name:   R. Scott Donovan        Title:  
President        CLEARWATER SELECT INSURANCE COMPANY
      By:   /s/ R. Scott Donovan        Name:   R. Scott Donovan        Title:  
President        HUDSON INSURANCE COMPANY
      By:   /s/ Peter H. Lovell        Name:   Peter H. Lovell        Title:  
SVP     

 



--------------------------------------------------------------------------------



 



            HUDSON SPECIALTY INSURANCE COMPANY
      By:   /s/ Peter H. Lovell        Name:   Peter H. Lovell        Title:  
SVP   

 



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent, Fronting Bank and as a Lender
      By:   /s/ Mark B. Felker        Name:   Mark B. Felker        Title:  
Managing Director
Wachovia Bank, National Association    

 



--------------------------------------------------------------------------------



 



         

            KeyBank National Association
      By:   /s/ Mary K. Young        Name:   Mary K. Young        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A.
      By:   /s/ Cynthia W. Priest       Name:   Cynthia W. Priest       
Title:   Vice President   

 



--------------------------------------------------------------------------------



 



            The Bank of New York Mellon
      By:   /s/ Paulette Truman        Name:   Paulette Truman        Title:  
Vice President     

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Daniel R. Raynor        Name:   Daniel R. Raynor        Title:  
Senior Vice President     

 



--------------------------------------------------------------------------------



 



         

            Webster Bank, National Association
      By:   /s/ Lawrence Davis        Name:   Lawrence Davis        Title:  
Vice President     

 